Opinion by
Mr. Justice Fell,
It is conceded that the law as to the assessment of damages for land taken under the power of eminent domain was correctly stated in the charge. The specifications of error relate to the incompetency of the plaintiff’s witnesses to testify as experts, and to the reception of testimony as to value which it is claimed was purely speculative. The land in question was part of the bottom of a natural basin situated in an elevated and mountainous section of country, and it was taken by the corporation, defendant, for the purpose of building a reservoir for the collection and storage of water. It had but little value as farm land, or for any purpose other than that for which it was taken, but for that purpose it was valuable as without it a reservoir could not be built at that place.
The attempt on the part of the defendant at the trial was to limit the proofs to the value of farm land in the vicinity, on the theory that this piece of land had no other value, as the defendant owned or had obtained options on the land which surrounded it, without which this piece could not be used in the building of a reservoir. The plaintiff’s witnesses were men who were engaged in the ice business in the county. There was a demand for land on which pools for the formation of ice could be made, and they knew the market value of land adapted to this use while they had but little knowledge of the value of land for farming. It is evident that they were competent witnesses. Here was a new use which created a market for land, with which its value for cultivation had nothing to do. The location alone fixed the value. Whether the land was available for the use testified to was a question of fact, and the argument directed to the court against the admission of the testimony should have had great weight with the jury in determining the value. The question was submitted with instructions that if the land by itself could not be used for building a reservoir, an estimate of its value for that use in connection with other properties which the plaintiff did not *297own and could not acquire, should be disregarded by the jury. This instruction was quite as favorable as the defendant was entitled to.
The estimate objected to as speculative was not as in Hamilton v. Pittsburg, etc., Railroad Co., 190 Pa. 51, based on the expectation of future profits of an established business nor on the profits of a business which might be established at this place, but on the adaptability of the land to a business purpose. The probable returns from an investment in land because of the use which may be made of it is a consideration which enters into an intelligent estimate of its value, and is entirely distinct from an estimate based on the profits of a business which may be conducted on it.
The judgment is affirmed.